UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1725


CARMEN NORA TOMEY,

                Plaintiff - Appellant,

          and

MARK STEVEN TOMEY, SR.,

                Plaintiff,

          v.

BALTIMORE   COUNTY  GOVERNMENT   (Executive Office, Social
Services, Zoning, Police Department); LIEUTENANT MCGRAW;
OFFICER JEDNORSKI; OFFICER SABOTKA,

                Defendants - Appellees,

          and

DREW GOEB, Baltimore County Department of Social Services;
REBECCA DANIELS, Code Enforcement,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:09-cv-00390-BEL)


Submitted:   January 20, 2012               Decided:   February 8, 2012


Before SHEDD, DAVIS, and WYNN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Carmen Nora Tomey, Appellant Pro Se.    Adam Matthew Rosenblatt,
Associate Solicitor, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Carmen Nora Tomey seeks to appeal the district court’s

order denying relief on her 42 U.S.C. § 1983 (2006) complaint.

We   have     reviewed    the    record      and     find    no    reversible     error.

Accordingly,     we     deny    leave   to       proceed    in    forma   pauperis     and

dismiss the appeal for the reasons stated by the district court.

Tomey v. Baltimore Cnty. Gov’t, No. 1:09-cv-00390-BEL (D. Md.

June 15, 2011).           We dispense with oral argument because the

facts   and    legal     contentions      are      adequately       presented     in   the

materials      before    the    court   and        argument       would   not    aid   the

decisional process.

                                                                                DISMISSED




                                             3